Citation Nr: 0900125	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

What evaluation is warranted for coronary artery disease with 
hypertension, status post coronary artery bypass graft from 
May 1, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from August 1981 to 
April 2003.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection and a 10 
percent rating for the veteran's coronary artery disease with 
hypertension, status post coronary artery bypass graft, 
effective from May 1, 2003.  

In June 2007, the veteran testified during a personal hearing 
at the RO and, in February 2008, he testified during a 
hearing at the RO before the undersigned.  Transcripts of 
both hearings are of record.

In April 2008, the Board remanded the veteran's case to the 
RO for further development.  In a July 2008 rating decision, 
the RO awarded a 30 percent evaluation for the veteran's 
service-connected heart disability, effective from June 10, 
2008.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized the issue on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.


FINDINGS OF FACT

1.  From May 1, 2003 to June 19, 2006, the veteran's heart 
disability was not manifested by objective evidence that a 
workload greater than 5 metabolic equivalents (METs), but not 
greater than 7 METs resulted in dyspnea, fatigue, angina, 
dizziness or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray.  

2.  Giving the veteran the benefit of the doubt, the medical 
evidence is in equipoise and shows that, on June 20, 2006, 
his coronary disability was manifested by chest pain and 
shortness of breath on exertion, with 4.5 METs of energy 
expenditure and a left ventricular ejection fraction of 
approximately 45.

3.  In December 2006, the appellant demonstrated 10.1 METs of 
energy expenditure without dyspnea, fatigue, angina or 
dizziness, and an ejection fraction of 57 percent.

4.  In June 2008, the appellant demonstrated 6 to 7 METs of 
energy expenditure with an ejection fraction of approximately 
45 to 55 percent; an episode of acute congestive heart 
failure has not been demonstrated during the appellate term.

5.  The veteran has not demonstrated hypertension manifested 
by blood pressure readings with a diastolic pressure reading 
of 100 or more requiring prescribed medication.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent from May 1, 2003 to June 19, 2006 for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.104, Diagnostic Codes 
7005, 7017, 7101 (2008).

2.  Resolving reasonable doubt in the veteran's favor, from 
June 20, 2006, the schedular criteria for a 30 percent 
evaluation, but no higher, for coronary artery disease with 
hypertension, status post coronary artery bypass graft, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1- 4.14, 4.104, Diagnostic Codes 7005, 
7017, 7101.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims files, that includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and his testimony during 
personal and Board hearings.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the veteran's claim that his 
service-connected heart disability warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Fenderson.

The RO rated the veteran's coronary artery disease with 
hypertension, status post coronary bypass graft, under the 
provisions of 38 C.F.R. § 4.104; Diagnostic Code 7017, 
evaluating it as 10 percent disabling prior to June 10, 2008 
and as 30 percent disabling thereafter.

Under 38 C.F.R. § 4.104, Diagnostic Code 7017, coronary 
artery bypass surgery is rated as follows: A 100 percent 
rating is warranted for three months following hospital 
admission for surgery.  

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  

A 30 percent rating is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  

A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent 
rating is assigned when coronary artery disease, with 
documented coronary artery disease causes more than one 
episode of acute congestive heart failure in the past year, 
or; when a workload greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent is shown.  Id.  

When a workload greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
rating is warranted.  Id.  

A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id. 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, which provides a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The record reflects that, in 1998, while in service, the 
veteran underwent two-vessel coronary artery bypass grafting 
(CABG) due to coronary artery disease and thereafter remained 
on active duty until his retirement in April 2003.  

In his oral and written statements in support of his claim, 
the veteran stated that he experienced chest pain and 
fatigue, and took prescribed medication to control his high 
blood pressure.

Upon review of the probative medical evidence of record, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 10 percent from May 1, 2003 to June 19, 
2006.

The clinical findings of the May 2003 VA examination are not 
such as to warrant a 30 percent rating under Diagnostic Code 
7017.  Specifically, the evidence reflects that the veteran 
denied any chest pain.  He reported taking aspirin and 
prescribed medications to lower his blood pressure and 
cholesterol.  His blood pressure readings were within normal 
limits.  His heart was normal with no murmur or evidence of 
heart failure.  Results of an exercise treadmill revealed a 
METS level of 10.1.   

An October 2004 VA examiner noted that the veteran took daily 
prescribed medication that controlled his hypertension.  The 
veteran reported frequent headaches but no hemorrhages.  He 
took prescribed medication for high cholesterol.  
Hypertension was not diagnosed after clinical examination.  
Results of a chest x-ray taken on at the time did not show 
any significant abnormality  

In June 2005, the veteran told an examiner at the Bremerton 
Naval Hospital that he felt "great" and recently purchased 
a treadmill on which he regularly exercised.

Records from the Bremerton Naval Hospital, dated from January 
to March 2006, do not reflect findings that warrant a rating 
in excess of 10 percent prior to June 19, 2006.  Results of 
echocardiograms performed in January and February 2006 showed 
normal left ventricular systolic function with an ejection 
fraction of 55 to 60 percent.  A cardiac stress test 
performed in March 2006 showed no evidence of ischemia and 
the METs level was 10.1.

On June 20, 2006, VA afforded the veteran a medical 
examination performed by Marc Suffis, M.D.  The veteran 
complained of shortness of breath, dizziness, chest pain, and 
easy fatigue.  His blood pressure readings were 156/97, 
164/98, and 144/82.  He took prescribed medication to control 
his blood pressure.  Results of an electrocardiogram 
performed at the time showed a normal sinus rhythm and non-
specific ST depression.  An echocardiogram showed hypokinesis 
of the posterior and lateral wall.  The estimated METs level 
was 4.5 and an ejection fraction of 45 percent was noted.

In October 2006, Dr. Suffis re-examined the veteran for VA.  
The veteran complained of constant shortness of breath and 
fatigue with physical activity.  He denied any congestive 
heart failure.  His functional impairment was difficulty with 
exercise.  On examination, the veteran's blood pressure 
readings were within normal limits.  Examination of his heart 
revealed a regular sinus rhythm with no murmurs or gallops 
with no evidence of congestive heart failure, cardiomegaly, 
or cor pulmonale.  There was no edema in the extremities.  
Results of a chest-x-ray showed evidence of previous coronary 
surgery with slight cardiac prominence.  Dr. Suffis said a 
treadmill stress test was not indicated and noted the 
veteran's subjective complaints of exertional chest pain.  

Results of a thallium stress test performed in December 2006 
revealed findings suggestive of anteriolateral ischemia, the 
estimated METs level was 10.1, and an ejection fraction was 
normal at 57 percent.  A cardiology follow up was 
recommended.  

Thus, on June 20, 2006, clinical findings included an 
estimated METs level of 4.5.  While higher METs levels were 
reported on stress tests performed in March and December 
2006, the records reflect the veteran's repeated complaints 
of fatigue and chest pain.  Hence, while the evidence is 
mixed, and only one examination showed an estimated METs 
level of 4.5, in view of the veteran's consistent reports of 
chest pain and fatigue and after resolving reasonable doubt 
in his favor, the Board will award a 30 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7017, effective from June 
20, 2006.  

However, Board concludes that the objective medical evidence 
of record clearly preponderates against a rating in excess of 
30 percent from June 20, 2006, under Diagnostic Code 7017.

The records from Madigan Army Medical Center show that in May 
2007, the veteran was seen for complaints of shortness of 
breath and slight chest pain that developed while the veteran 
exercised on a treadmill.  He was reassured that his stress 
test was normal.  Cardiac catherization testing was offered 
that he declined.  A beta-blocker was prescribed.  Such 
findings are not commensurate with those required for a 60 
percent rating under Diagnostic Code 7017.

The veteran submitted a June 2007 written statement from 
Kristine Ewing, M.D., who said she treated the veteran 
regularly since 2005, for hypertension and coronary artery 
disease that were currently relatively well-controlled.  Dr. 
Ewing noted that the veteran was extensively worked up for 
chest pain that started in January 2006, he was seen in two 
different cardiology clinics (at Bremerton Naval Hospital and 
Madigan Army Medical Center) and underwent two stress nuclear 
studies (at Bremerton and by VA report), both of which were 
negative.  She said the veteran was counseled about the 
option of cardiac catherization but declined.  Dr. Ewing's 
working diagnosis was costochondritis that she suspected 
would be a chronic, albeit, a waxing and waning problem.

During his June 2007 personal hearing at the RO, the veteran 
testified that he became tired and fatigued during the stress 
test performed during his recent VA examination.  He reported 
that, approximately six months earlier, he became so fatigued 
he had to stop exercising.  The veteran indicated that he was 
treated at Madigan Army Medical Center and a physician 
advised that he have stents inserted in an artery, but he 
refused.  He denied losing any time from work as a postal 
carrier.  

Treatment records from Bremerton Naval Hospital, dated in 
August 2007 and January 2008, indicate that the veteran was 
treated for chest pain, but are still not reflective of 
findings commensurate with more than a 30 percent rating 
under Diagnostic Code 7017.  In January 2008, it was noted 
that the veteran's symtoms lasted for two minutes or less and 
immediately resolved and there was no suggestion that his 
coronary artery disease worsened.

During his February 2008 Board hearing, the veteran testified 
that, during the past year and one half, he experienced 
shortness of breath while exercising on a treadmill, with 
chest pain, and fatigue.  He said physicians increased the 
dosage of his prescribed blood pressure medication.

At the time of a June 10, 2008 VA examination, the examiner 
noted that the veteran had done well since his coronary 
artery bypass graft in service, the veteran.  The veteran 
currently worked for the United States Post Office, exercised 
regularly, and was closely followed by his cardiovascular 
physicians at Bremerton hospital.  Prior to November 2006, 
the veteran ran three times a week for 2 to 3 miles at a jog.  

In November 2006, his situation changed when he started to 
have left precordial chest pain with exertion and found he 
was unable to run on his treadmill.  He could only walk fast 
for 45 minutes at most, rather than run for one hour.  He 
reported being able to climb one flight of stairs four times 
before stopping due to shortness of breath and had anginal-
like symtoms in November 2006 that remained relatively 
constant until May 2008 when he had laparoscopic 
cholecystectomy due to a gallstone.  The veteran believed 
that, since that time, his left chest pain was improved.  

The veteran denied having ankle edema.  He did not awake at 
night with chest pain or shortness of breath.  He took 
prescribed medication and did not miss work at the post 
office, aside for three weeks in early May due to 
rehabilitation and convalescence associated with the 
laparoscopic cholecystectomy.

Objectively, the veteran appeared very fit.  His midline 
sternotomy scar and drain ports in both subcostal areas were 
well-healed with darkened and somewhat hypertrophied scars 
that were nontender.  There was no peripheral edema.  The 
veteran's pulse rate was 100 beats per minute, with no 
murmurs or gallops.  His blood pressure was 126/82 in the 
left arm while seated, 128/80 in the right arm while seated, 
and 120/80 in the right arm while supine.  The veteran's 
exercise tolerance was normal for his age.  Results of his 
treadmill exercise test, revealed exercise duration that was 
normal for the veteran's age and gender.  His exercise was 
limited by severe dyspnea.  He denied any chest pain with 
stress.  His left ventricular cavity size was normal at rest 
and unchanged at maximum stress.  There was evidence of a 
small-sized region of non-transmural myocardial infarction 
and no evidence of myocardial ischemia.  Results of the 
electrocardiogram included sinus tachycardia and an 
echocardiogram showed mild diastolic dysfunction and pulmonic 
regurgitation.  The veteran's ejection fraction was 45 to 55 
percent, described as mildly limited, and his estimated MET 
level was 6 to 7.  The diagnosis was hypertension, coronary 
artery disease, and left chest pain that the examiner 
speculated may have resulted from a gallstone was currently 
improving. 

In sum, the preponderance of the objective medical evidence 
is against a rating in excess of 10 percent prior to June 20, 
2006, and in excess of 30 percent thereafter.  Prior to June 
20, 2006, there is simply no medical evidence that a workload 
of greater than 5 METs, but not greater than 7 METs resulted 
in dyspnea, fatigue, angina, dizziness or syncope, or 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.

The June 20, 2006 VA examination findings include an ejection 
fraction of 45 percent and an estimated MET level of 4.5.  
The June 2008 VA examination findings include a left 
ventricular ejection fraction of 45 to 55 percent, but no 
evidence of left ventricular dysfunction.  The estimated MET 
level was 6 to 7, commensurate with the currently assigned 30 
percent rating.  At no time during the pendency of the 
veteran's appeal is there medical evidence of even one 
episode of acute congestive heart failure in the past year, 
or; evidence that a workload of greater than 3 METs but not 
greater than 5 METs resulted in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  While the June 
2006 stress test results include a METs level of 4.5, that 
might be commensurate with a 60 percent rating, results of 
the December 2006 exercise stress tests reflect higher MET 
levels, and in June 2007 Dr. Ewing interpreted those test 
results as negative.  

The Board notes that the June 2008 VA examination findings 
include severe dyspnea however, the veteran's left 
ventricular ejection fraction was 45 to 55 percent, and his 
estimated MET workload was 6 to 7, far in excess of that 
required for a 60 percent rating.

A separate compensable rating warranted under Diagnostic Code 
7101 for hypertension is not in order as there is no evidence 
of diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for his 
service connected heart disorder, and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluations assigned for the disability.  
In fact, in June 2007, the veteran testified that he did not 
lose any time from work as a postal carrier due to his 
service-connected cardiac disability and, in June 2008, the 
veteran told the VA examiner he did not miss work at the post 
office due to this disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent from May 1, 
2003 to June 19, 2006, for coronary artery disease with 
hypertension, status post coronary artery bypass graft, is 
denied.

Entitlement to a 30 percent rating, but not higher, from June 
20, 2006, for coronary artery disease with hypertension, 
status post coronary artery bypass graft, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


